Oppenheimer Global Multi-Asset Income Fund N-SAR Exhibit – Item 77Q1 A copy of the Fund’s Investment Advisory Agreement follows: Pre-Effective Amendment No. 1 to the Registration Statement of Oppenheimer Global Multi-Asset Income Fund, (the “Registrant”), filed with the Securities and Exchange Commission on October 27, 2014 (Accession Number 0000728889-14-001325), includes the following materials, which are hereby incorporated by reference in response to Item 77Q of the Registrant’s Form N-SAR: 1. Investment Advisory Agreement dated September 16, 2014; 2. Investment Subadvisory Agreement dated September 16, 2014; 3. Investment Sub-Subadvisory Agreement dated September 16, 2014; and 4. Investment Sub-Subadvisory Agreement dated September 16, 2014.
